JS 44 (Rev. 10/20)   Case 1:21-cv-04231-BMC CIVIL
                                             Document 1 Filed
                                                  COVER       12/10/20 Page 1 of 8 PageID #: 1
                                                           SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                        DEFENDANTS
       Jerry Avesyan and Lucy Avesyan, h/w, and Marina
                                                                                                         JC Transport, Inc. and Jose Ernesto Ventura
       Badalian and Suren Sarikyan, h/w
   (b) County of Residence of First Listed Plaintiff Delaware County, PA                                 County of Residence of First Listed Defendant              New Jersey
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (If Known)
       Michael O. Pansini, Esq.                                                                       Anne M. Manero, Esq., The Law Offices of W. Kelly
       Pansini & Mezrow, 1525 Locust St., 15th Floor,                                                 McWilliams, 1515 Market St., Suite 1802, Philadelphia PA
       Philadelphia PA, 19102, 215-732-555                                                            19102, 215-446-7695
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                 3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                     of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                   Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                         310 Airplane                    365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                Product Liability         690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument               Liability                  367 Health Care/                                                                                     400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel &                Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment           Slander                        Personal Injury                                                 820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers’              Product Liability                                               830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                  368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
       Student Loans                 340 Marine                          Injury Product                                                      New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)           345 Marine Product                  Liability                                                       840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits          350 Motor Vehicle               370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits            355 Motor Vehicle               371 Truth in Lending              Act                                                                485 Telephone Consumer
  190 Other Contract                     Product Liability           380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability     360 Other Personal                  Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                          Injury                      385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                     362 Personal Injury -               Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                         Medical Malpractice                                           Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment         442 Employment                  510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                  443 Housing/                        Sentence                                                            or Defendant)                896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                        871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                         Employment                  Other:                        462 Naturalization Application                                             Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                         Other                       550 Civil Rights                  Actions                                                                State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original             2 Removed from                     3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
    Proceeding             State Court                            Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                            (specify)                 Transfer                          Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       28 U.S.C. Section 1441, et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                       Personal injury- motor vehicle accident
VII. REQUESTED IN                           CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                             UNDER RULE 23, F.R.Cv.P.                               In excess of $150,000                       JURY DEMAND:           Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                       JUDGE                                                                DOCKET NUMBER
DATE                                                                 SIGNATURE OF ATTORNEY OF RECORD
12/10/2020                                                            Anne M. Manero
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
                    Case 1:21-cv-04231-BMC UNITED
                                            Document   1 DISTRICT
                                                  STATES  Filed 12/10/20
                                                                  COURT  Page 2 of 8 PageID #: 2
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                      240 Paxon Hollow Road, Media PA 19063 and 631 S. Central Blvd., Broomall PA 19008
Address of Plaintiff: ______________________________________________________________________________________________
                      43 Porete Avenue, North Arlington NJ 07031 and 1885 Amsterdam Ave., New York, NY 10032
Address of Defendant: ____________________________________________________________________________________________
                                                                Verrazano Bridge, New York, NY
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /      is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: __________________________________                                     "312 1+). *'0'
                                                             __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: "$*%&' % 0 )+ ,+' &%.'(,-/ ,+*/#

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

"      1.     Indemnity Contract, Marine Contract, and All Other Contracts                 "     1.    Insurance Contract and Other Contracts
"      2.     FELA                                                                         "     2.    Airplane Personal Injury
"      3.     Jones Act-Personal Injury                                                    "     3.    Assault, Defamation
"      4.     Antitrust                                                                    "     4.    Marine Personal Injury
"      5.     Patent                                                                       "     5.    Motor Vehicle Personal Injury
"      6.     Labor-Management Relations                                                   "     6.    Other Personal Injury (Please specify): _____________________
"      7.     Civil Rights                                                                 "     7.    Products Liability
"      8.     Habeas Corpus                                                                "     8.    Products Liability – Asbestos
"      9.     Securities Act(s) Cases                                                      "     9.    All other Diversity Cases
"      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
"      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (%,) )**)(4 1* 4,-3 ()24-*-(&4-10 -3 41 2)/15) 4,) (&3) *21/ ).-+-'-.-46 *12 &2'-42&4-10#"

          Anne M. Manero, Esq.
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

       "      Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

       "      Relief other than monetary damages is sought.
                                                                      Anne Manero
           12/10/2020
DATE: __________________________________                                   #+). *'0' +( $//,+&$%,'
                                                             __________________________________________                                     57447
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ($/2018)
   Case 1:21-cv-04231-BMC Document 1 Filed 12/10/20 Page 3 of 8 PageID #: 3




                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF PENNSYLVANIA


JERRY AVESYAN and LUCY AVESYAN, h/w,                  :
MARINA BADALIAN and                                   :
SUREN SARIKYAN, h/w,                                  :
                     Plaintiffs,                      :
                                                      :
       vs.                                            :
                                                      :
JC TRANSPORT, INC. and                                :      NO.
JOSE ERNESTO VENTURA                                  :
                       Defendants.                    :      JURY TRIAL DEMANDED
                                                      :

                                   NOTICE OF REMOVAL

To the Honorable Judges of the United States District Court for the Eastern District of
Pennsylvania:

       Pursuant to 28 U.S.C. § 1441, Defendants JC Transport, Inc. and Jose Ernesto Ventura,

by and through counsel, The Law Offices of W. Kelly McWilliams, respectfully petitions for the

removal of this action to the United States District Court for the Eastern District of Pennsylvania.

In support thereof, defendant states the following:

       1.      On November 17, 2020, Plaintiffs Jerry Avesyan and Lucy Avesyan, h/w and

Marina Badalian and Suren Sarikyan, h/w instituted the above-captioned action by filing a Civil

Action Complaint in the Court of Common Pleas of Philadelphia County. [See Complaint

attached hereto, made part hereof and marked as Exhibit “A”].

       2.      Plaintiffs are all citizens of the Commonwealth of Pennsylvania. [See Exhibit “A”

at ¶1-4].

       3.      Plaintiffs Jerry Avesyan and Lucy Avesyan reside at 240 Paxon Hollow Road,

Media PA 19063. [See Exhibit “A” at ¶1-2].
   Case 1:21-cv-04231-BMC Document 1 Filed 12/10/20 Page 4 of 8 PageID #: 4




         4.     Plaintiffs Marina Badalian and Suren Sarikyan reside at 631 S. Central Boulevard,

Broomall PA 19008. [See Exhibit “A” at ¶3-4].

         5.     Defendant JC Transport, Inc. is a business entity existing under the laws of the

State of New Jersey with a principal place of business at 43 Porete Avenue, North Arlington, NJ

07031.

         6.     Defendant JC Transport, Inc. was served on November 20, 2020.

         7.     Defendant Jose Ernesto Ventura is an adult individual residing at 1885

Amsterdam Avenue, New York. NY 10032.

         8.     Defendant Jose Ernesto Ventura was served on November 30, 2020.

         9.     Under 28 U.S.C. § 1332(a) the district courts have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum of $75,000 and is between citizens of

different States. See 28 U.S.C. § 1332(a).

         10.    A corporation is a citizen of the state where it is incorporated and where it has its

principal place of business. See 28 U.S.C. § 1332(c)(1).

         11.    A case may be removed based upon diversity of citizenship where none of the

parties that have been properly joined and served as defendants are citizens of the State in which

the action is brought. See 28 U.S.C. § 1441.

         12.    Plaintiff has filed a Civil Action Lawsuit against Defendants JC Transport, Inc.

and Jose Ernesto Ventura, which are residents of New Jersey and New York.

         13.    Accordingly, as to Plaintiffs, who are Pennsylvania residents, and Defendants JC

Transport, Inc. and Jose Ernesto Ventura, who are New Jersey and New York residents, diversity

of citizenship exists.




                                                  2
   Case 1:21-cv-04231-BMC Document 1 Filed 12/10/20 Page 5 of 8 PageID #: 5




       14.      Plaintiffs claim “ an amount in excess of Fifty Thousand Dollars” for each

Plaintiff and in each count against Defendants and alleged permanent and disabling injuries. [See

Exhibit “A”].

       15.      Plaintiff Jerry Avesyan alleges severe and permanent injuries including closed-

head injury, post-concussion syndrome, right rotator cuff tear, occipital neuralgia, among other

alleged injuries. [See Exhibit “A” at ¶ 16].

       16.      Plaintiff Marina Badalian alleges severe and permanent injuries including closed-

head injury, traumatic brain injury, cognitive dysfunction, among other alleged injuries. [See

Exhibit “A” at ¶ 16].

       17.      Therefore, the Plaintiffs have alleged damages which exceed $75,000.

       18.      As such, this Honorable Court has jurisdiction pursuant to the provisions of 28

U.S.C. § 1332 based upon the fact that there exists diversity of citizenship between the Plaintiffs

and Defendants, and the amount in controversy exceeds $75,000.00.

       19.      The present lawsuit is removable from the Philadelphia County Court of Common

Pleas pursuant to 28 U.S.C. §§ 1441 and 1446.

       20.      True and correct copies of this Notice of Removal, with accompanying exhibits

and separate Notice to State Court of Filing of Notice of Removal, a copy of which is attached as

Exhibit B, will be filed with the Prothonotary of the Court of Common Pleas of Philadelphia

County, Pennsylvania, in accordance with the provisions of 28 U.S.C. § 1446(d), and will be

served upon counsel for the Plaintiffs via the Philadelphia Court of Common Pleas e-filing

system as noted in the attached certificate of service.




                                                  3
   Case 1:21-cv-04231-BMC Document 1 Filed 12/10/20 Page 6 of 8 PageID #: 6




       WHEREFORE, Defendants JC Transport, Inc. and Jose Ernesto Ventura, respectfully

requests that the above captioned action be removed to the United States District Court for the

Eastern District of Pennsylvania.

                                             LAW OFFICES OF W. KELLY McWILLIAMS



                                             BY:
                                                    Anne M. Manero, Esquire
                                                    PA Bar Id: 57447
                                                    Attorney for Defendants, JC Transport, Inc.
                                                    and Jose Ernesto Ventura
                                                    1515 Market Street, Suite 1802
                                                    Philadelphia, PA 19103
                                                    215-446-7695
                                                    anne.manero@thehartford.com




                                                4
   Case 1:21-cv-04231-BMC Document 1 Filed 12/10/20 Page 7 of 8 PageID #: 7




                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF PENNSYLVANIA


JERRY AVESYAN and LUCY AVESYAN, h/w,                 :
MARINA BADALIAN and                                  :
SUREN SARIKYAN, h/w,                                 :
                     Plaintiffs,                     :
                                                     :
       vs.                                           :
                                                     :
JC TRANSPORT, INC. and                               :      NO.
JOSE ERNESTO VENTURA                                 :
                       Defendants.                   :      JURY TRIAL DEMANDED
                                                     :

                            NOTICE OF FILING OF REMOVAL

To:    Michael O. Pansini, Esq.
Steven M. Mezrow, Esq.
Gregory J. Kowalski, Esq.
PANSINI & MEZROW
1525 Locust St., 15th Floor
Philadelphia, PA 19102
Attorneys for Plaintiffs

       PLEASE TAKE NOTICE THAT on December 10, 2020, Defendants JC Transport, Inc.
and Jose Ernesto Ventura filed in the office of the Clerk of the United States District Court for
the Eastern District of Pennsylvania a verified Notice of Removal.

        A copy of this Notice of Removal is attached hereto and is also being filed with the Clerk
of the Court of Common Pleas of Philadelphia County, pursuant to Title 28, Untied States Code,
Section 1446(e).

                                             LAW OFFICES OF W. KELLY McWILLIAMS



                                             BY:
                                                     Anne M. Manero, Esquire
                                                     PA Bar Id: 57447
                                                     Attorney for Defendants, JC Transport, Inc.
                                                     and Jose Ernesto Ventura
                                                     1515 Market Street, Suite 1802
                                                     Philadelphia, PA 19103
                                                     215-446-7695
                                                     anne.manero@thehartford.com
   Case 1:21-cv-04231-BMC Document 1 Filed 12/10/20 Page 8 of 8 PageID #: 8




                   IN THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA


JERRY AVESYAN and LUCY AVESYAN, h/w,               :
MARINA BADALIAN and                                :
SUREN SARIKYAN, h/w,                               :
                     Plaintiffs,                   :
                                                   :
       vs.                                         :
                                                   :
JC TRANSPORT, INC. and                             :      NO.
JOSE ERNESTO VENTURA                               :
                       Defendants.                 :      JURY TRIAL DEMANDED
                                                   :

                               CERTIFICATE OF SERVICE

       I, Anne M. Manero, Esquire, hereby certify that a true and correct copy of the attached
Notice of Removal has been served upon the below counsel by e-filing system and/or electronic
mail:

                                  Michael O. Pansini, Esq.
                                   Steven M. Mezrow, Esq.
                                  Gregory J. Kowalski, Esq.
                                    PANSINI & MEZROW
                                  1525 Locust St., 15th Floor
                                    Philadelphia, PA 19102
                                    Attorneys for Plaintiffs

                                            LAW OFFICES OF W. KELLY McWILLIAMS



                                            BY:
                                                   Anne M. Manero, Esquire
                                                   PA Bar Id: 57447
                                                   Attorney for Defendants, JC Transport, Inc.
                                                   and Jose Ernesto Ventura
                                                   1515 Market Street, Suite 1802
                                                   Philadelphia, PA 19103
                                                   215-446-7695
                                                   anne.manero@thehartford.com
